Citation Nr: 0838881	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-07 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an initial, compensable rating for 
patellofemoral pain syndrome of the left knee.  

3.  Entitlement to a 10 percent rating for multiple, 
noncompensable service-connected disabilities, under 38 
C.F.R. § 3.324.  


REPRESENTATION

Veteran represented by:  John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1995 to April 2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2004 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for tinnitus.  

In May 2007, the Board promulgated a decision as to other 
issues on appeal, to include granting the veteran's claim of 
service connection for patellofemoral pain syndrome of the 
left knee, and remanded the case to the RO for additional 
development of the tinnitus issue.  

This matter is also before the Board on appeal of a rating 
decision in June 2007 of the RO, which assigned an initial, 
noncompensable rating for the patellofemoral pain syndrome of 
the left knee, and which denied a 10 percent for multiple, 
noncompensable service-connected disabilities, under 38 
C.F.R. § 3.324.  


FINDINGS OF FACT

1.  Tinnitus was not affirmatively shown to have had onset 
during service; tinnitus, first diagnosed after service, is 
unrelated to an injury, disease, or event of service origin.

2.  Patellofemoral pain syndrome of the left knee is 
manifested by complaints of pain and popping; clinical 
findings demonstrate full range of motion from 0 degrees of 
extension to 140 degrees of flexion without pain, 
patellofemoral grinding and popping without pain, and X-ray 
evidence of a loose body but no arthritis.  

3.  The service-connected knee disabilities clearly do not 
interfere with normal employability.  
CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2008).  

2.  The criteria for an initial compensable rating for 
patellofemoral pain syndrome of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 
(2008).

3.  The assignment of a single 10 percent rating for the 
veteran's two separate noncompensable service-connected 
disabilities (patellofemoral pain syndrome of the left knee 
and tendonitis of the right knee) based on clear interference 
with normal employability is not warranted.  38 C.F.R. § 
3.324 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

On the claim of service connection for tinnitus, the RO 
provided pre-and post-adjudication VCAA notice by letters, 
dated in January 2004 and in March 2006.  The notice included 
the type of evidence needed to substantiate the claim, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records or with his 
authorization VA would obtain any such records on his behalf.  
The notice included the provisions for the effective date of 
a claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (pre-adjudication notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing defect was cured as after the RO 
provided content-complying VCAA notice the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in August 2008.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

With regard to the claims for a compensable rating, the RO 
provided the veteran with content-complying VCAA notice on 
the underlying claim of service connection for a left knee 
disability by letter, dated in January 2004.  Where, as here, 
service connection has been granted and an initial disability 
rating has been assigned, the service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement to the RO's rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 
3.159(b)(1) is no longer applicable in the claims for a 
higher rating for service-connected disability.  Dingess, 19 
Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 
(2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran was afforded the 
opportunity to testify at a personal hearing, but he 
declined.  The RO obtained the service treatment records, 
with the exception of the report of separation examination.  
There are indications in the file that such an examination 
may have been conducted in about March 2001.  After several 
attempts to include a request made in July 2007 as directed 
by a May 2007 Board remand, the RO was unsuccessful in 
obtaining the report of separation examination.  

A formal finding on the unavailability of the report of 
separation examination was made by the RO in November 2007.  
Due to its unsuccessful attempts to obtain the service 
medical report, the RO in a letter dated in November 2007, 
informed the veteran of this and asked him to furnish any 
relevant documents in his possession.  

The RO has also obtained VA records and private medical 
records identified by the veteran such as those from 
University Medical Center and J.S., MD.  He has not 
identified any additional records for the RO to obtain on his 
behalf.  

VA has conducted necessary medical inquiry in an effort to 
substantiate the claims.  38 U.S.C.A. § 5103A(d).  The 
veteran was afforded VA examinations in August 2006 to 
evaluate the nature and etiology of any tinnitus and the 
nature and severity of the bilateral knee disabilities.  The 
VA audiologist in August 2006 declined to provide a medical 
nexus opinion for the reason that only a "purely 
speculative" opinion would result in the absence of a report 
of separation examination.  As the RO was subsequently unable 
to procure any separation report, the file was not returned 
to the VA examiner for an addendum opinion.  To attempt to 
obtain another opinion would be futile given that an opinion 
supported by more than mere conjecture was not possible 
without the separation report.  

Although the veteran's representative has argued that the 
August 2006 was inadequate to evaluate the left knee 
disability, which will be further discussed below, there is 
no evidence in the record dated subsequent to the VA 
examination that shows a material change in the disability to 
warrant a reexamination.  38 C.F.R. § 3.327(a).

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.  

Documentation in the file shows that efforts to obtain the 
report of separation examination were unsuccessful.  In such 
a case, where the veteran's service medical records are 
unavailable, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine under 38 U.S.C.A. § 5107(b).  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

Analysis 

The veteran claims that he has tinnitus as a result of in-
service acoustic trauma.  He asserts that he has ringing in 
the ears due to exposure to grenades and artillery as an 
infantryman and that he did not wear ear plugs during live 
fire exercises.  

The service treatment records are negative for any complaint 
or diagnosis of tinnitus.  In March 2001, the veteran 
completed a dental health questionnaire for the purpose of a 
separation examination, but neither the report of medical 
history nor the report of medical examination on separation 
from service is of record.  The veteran was discharged from 
service in April 2001.  

After service, VA records, dated from June 2001 to August 
2003, do not show any complaint or diagnosis of tinnitus.  
Private medical records, dated in 2003, also do not document 
any complaint or diagnosis of tinnitus.  

In November 2003, the RO received the veteran's claim of 
service connection for tinnitus.  

On VA examination in August 2006, the veteran stated that he 
was around gunfire and helicopters and that he had a loud 
ringing noise in both ears that occurred two to three times a 
month, which lasted about a minute.  He claimed that he first 
noticed the ringing while in service.  The diagnosis was 
recurrent tinnitus.  The examiner reviewed the claims file, 
noting that a report of separation was not located.  The 
examiner stated that without a report of separation 
examination an opinion could not be rendered as it would be 
purely speculative.  

Subsequent efforts by the RO to obtain a report of separation 
examination were to no avail.  

On the evidence of record, tinnitus was not affirmatively 
shown to have been present during service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  

As for service connection based on the documentation of 
tinnitus after service under 38 C.F.R. § 3.303(d), tinnitus 
is a condition under case law where lay observation has been 
found to be competent to establish the presence of the 
disability.  
Charles v. Principi, 16 Vet. App. 370 (2002) (On the question 
of whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent).

And although the veteran is competent to declare that he has 
tinnitus, he is not competent to provide a medical nexus 
opinion between his tinnitus and an injury, disease, or event 
of service origin. 

Where, as here, the determinative issue involves a question 
of a medical nexus or medical causation, not capable of lay 
observation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159. 

On the question of a medical nexus or causation opinion, a VA 
audiologist found that without a report of separation 
examination a medical nexus opinion would be purely 
speculative.  Under 38 C.F.R. § 3.102, service connection may 
not be based on a resort to speculation or even remote 
possibility.  In this case, there is no other medical opinion 
of record relevant to the etiology of tinnitus.  There is no 
other medical opinion of record that is probative of the 
etiology of the veteran's tinnitus.

As for the veteran's statement, relating tinnitus to service, 
as a lay person is not competent to offer an opinion on 
medical causation, and consequently his statements to that 
effect do not constitute favorable medical evidence to 
support the claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

As the only competent evidence of a nexus is unfavorable to 
the claim, and as the Board may consider only independent 
medical evidence to support its finding on the question of a 
medical nexus or medical causation, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b). 

II.  Increase Ratings 

Left Knee

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7.

The left knee patellofemoral pain syndrome is rated as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5260, 
effective from the date that service connection was 
established in November 2003. 

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

Limitation of flexion of the leg to 60 degrees is rated as 0 
percent disabling; flexion limited to 45 degrees is rated as 
10 percent disabling; and flexion limited to 30 degrees is 
rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Limitation of extension of the leg to 5 degrees is rated as 0 
percent disabling; extension limited to 10 degrees is rated 
as 10 percent disabling; and extension limited to 15 degrees 
is rated as 20 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee under Diagnostic Code 5003 and 
for instability of the knee under Diagnostic Code 5257.  
Separate ratings may also be assigned for both limitation of 
flexion and limitation of extension.

Under Diagnostic Code 5257, the criteria for a 10 percent 
rating are slight recurrent subluxation or lateral 
instability of the knee.  A rating of 20 percent rating 
requires moderate recurrent subluxation or lateral 
instability.  A rating of 30 percent requires severe 
recurrent subluxation or lateral instability.

Private and VA medical records do not show any evidence of 
arthritis of the left knee.  Private X-ray and MRI reports 
dated in 2003 indicate that the veteran had a ligamentous 
injury, which was sustained after service and not related to 
service, but no bony pathology except for a small bony 
fragment within the joint that was compatible with a loose 
body.  

On VA examination in August 2006, the veteran complained of 
left knee pain and a feeling of pressure going up and down 
stairs.  He also reported popping and pain while squatting.  
He had no flare-ups and did not require assistive devices, 
although he wore a brace while playing sports.  He had not 
required any days off of work in the past year.  He had no 
additional limitations following repetitive use or during 
flare-up.  There was no effective incoordination, fatigue, 
weakness, or lack of endurance, and there was no effect on 
activities of daily living.  

On physical examination, there was patellofemoral grinding 
and popping without pain with repetitive squats.  There was 
full range of motion of the left knee joint from 0 degrees of 
extension to 140 degrees of flexion, and this was 
accomplished without pain.  Medial and lateral joint lines 
were nontender, as were tibial tubercle and pes anserinus 
bursa.  There was no effusion and a negative McMurray test.  
Except for trace valgus instability at 30 degrees of flexion, 
there was no varus or valgus instability.  There were 
negative Lachman's and anterior drawer tests.  There was a 
longitudinal scar over the patellar tendon consistent with 
anterior cruciate ligament reconstructive surgery.  The 
diagnoses were left patellofemoral pain syndrome, 
asymptomatic today, but symptomatology correlates with the 
physical findings of patellofemoral popping and grinding; and 
stable ligament reconstruction following an injury in 2002.  

As shown by the foregoing medical evidence, despite the 
veteran's complaints of pain and popping, the only objective 
findings in relation to his left knee were  grinding and 
popping.  Otherwise, there is full range of motion without 
pain and radiological evidence of a loose body, but no 
arthritis.  The trace instability found on valgus testing was 
not related to the patellofemoral syndrome.  Thus, the Board 
concludes that the veteran does not meet the criteria for a 
compensable rating for the left knee patellofemoral pain 
syndrome under Diagnostic Codes 5003, 5260, and 5261.  

In addition, the Board has considered the provisions of 38 
C.F.R. §§ 4.40, 4.45, relating to functional loss due to 
pain, weakened movement, excess fatigability, etc., in 
addition to painful motion.  DeLuca v. Brown, 8 Vet. App. 202 
(1995) (holding that consideration must be given to 
functional loss due to pain, as well as to weakened movement, 
excess fatigability, etc., in addition to any limitation of 
motion).  However, the record does not indicate that the 
veteran has such painful motion or functional impairment 
resulting from his service-connected left knee disability to 
warrant a compensable rating under either Diagnostic Code 
5260 or 5261, considering 38 C.F.R. §§ 4.40. and 4.45.  

That is, there is no objective evidence that pain on use or 
during flare-ups results in functional limitation to the 
extent that limitation of flexion would be 10 percent 
disabling under Diagnostic Code 5260 or that limitation of 
extension would be 10 percent disabling under Diagnostic Code 
5261.  As noted, the VA examiner specifically addressed such 
considerations as pain on repeated use, flare-ups, fatigue, 
weakness, and lack of endurance.  

And no instability attributable to the service-connected knee 
disability to warrant a separate compensable rating under 
Diagnostic Code 5257. 

The veteran's representative has argued that the August 2006 
VA examination was inadequate for the reason that DeLuca 
factors were not considered, and that a new examination was 
in order.  

This argument is without merit because the examiner, as 
noted, commented on the presence or absence of DeLuca factors 
and those factors in 38 C.F.R. §§ 4.40. and 4.45.  The 
representative has also asserted that the medical examination 
was flawed because it was "not an accurate reflection of the 
veteran's normal physical condition, having been conducted in 
a pristine environment wherein the veteran was under no 
ordinary, everyday physical stress.  In reviewing this 
matter, the Board has taken into consideration not only the 
findings on the VA examination but also any other records 
that provided an objective picture of the veteran's left knee 
disability.  In other words, a decision is not reached in a 
vacuum, solely based on the findings of the VA examination.  
In this case, as there is a lack of records of treatment of 
the left knee that might furnish additional findings to 
consider, the Board has relied heavily on those findings from 
the VA examiner.  For these reasons, the Board is not 
persuaded by the representative's arguments.    

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective in November 
2003.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, 
since the effective date of service connection, the objective 
evidence shows that the left knee patellofemoral pain 
syndrome has remained noncompensable.

Because the preponderance of the evidence is against the 
claim for a compensable rating for patellofemoral pain 
syndrome of the left knee, the benefit-of- the-doubt standard 
of proof does not apply.  38 U.S.C.A. 5107(b). 

A Rating Under 38 C.F.R. § 3.324

Notwithstanding the foregoing discussion regarding 
consideration of a higher rating for the service-connected 
left knee disability under the applicable schedular criteria, 
it is noted that, when a veteran has two or more separate, 
permanent service-connected disabilities of such character as 
to clearly interfere with normal employability, even though 
none of the disabilities is of compensable degree, a single 
10 percent rating may be assigned, but such rating may not be 
assigned in combination with any other rating.  38 C.F.R. § 
3.324.

In this case, service connection is in effect for two 
separate disabilities:  patellofemoral pain syndrome of the 
left knee and tendonitis of the right knee.  Each disability 
is evaluated as noncompensable.  However, the Board finds 
that while each of these disabilities involves some degree of 
functional impairment, there is no evidence to show that the 
veteran has obvious limitation in performing his regular 
employment related to these disabilities.  

The relevant medical evidence in the file is rather scant, 
mainly consisting of a VA examination in August 2006.  Other 
clinical records from VA and a private medical provider are 
dated in 2003, prior to the effective date of service 
connection of the disabilities.  In any case, the evidence at 
the time of the VA examination shows that the veteran's right 
knee and left knee were evaluated.  For both joints, despite 
the veteran's complaints of knee pain, the examiner stated 
that the veteran had not required any physician-prescribed 
days off of work, that there had been no effect of his 
disability on his occupation, and that the veteran was able 
to continue the activities of daily living.  In short, there 
is no objective evidence from that examination, or from any 
other clinical evaluation, to demonstrate that the veteran's 
service-connected disabilities clearly interfered with the 
activities required by his employment.  

In view of the foregoing, the Board finds that the criteria 
for the assignment of a single 10 percent rating under the 
provisions of 38 C.F.R. § 3.324, based on the veteran having 
two noncompensable service-connected disabilities, have not 
been met.  As the weight of the credible evidence is against 
the veteran's claim, the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).  

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321 (b) (1) in 
the first instance, the Board is not precluded from 
considering whether the case should be referred to the 
Director of VA's Compensation and Pension Service for a 
rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criterion.  If the criteria reasonably describe 
the veteran's disability level and symptomatology, then the 
veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular rating is, therefore, 
adequate and referral for an extraschedular rating is not 
required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Comparing the veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule rating is, therefore, adequate and no 
referral to an extraschedular rating is required under 
38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for tinnitus is denied.  

An initial, compensable rating for patellofemoral pain 
syndrome of the left knee is denied.  

A 10 percent rating for multiple, noncompensable service-
connected disabilities, under 38 C.F.R. § 3.324, is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


